Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES Our ratio of earnings to fixed charges for the periods indicated are set forth below. For purposes of calculating the ratios set forth below, earnings represent net income from our consolidated statements of operations, as adjusted for fixed charges; fixed charges represent interest expense. The following table presents our ratio of earnings to fixed charges for the nine-month period ended March 31, 2017 and for the five years ended December31, 2016, 2015, 2014, 2013 and 2012 (dollars in thousands): For the Three Months Ended For the Years Ended December 31, March 31, 2017 Net income (loss) $ $ ) $ Add back fixed charges: Interest expense Earnings before fixed charges and preferred share dividends $ Fixed charges and preferred share dividends: Interest expense Preferred share dividends - - - 10 15 - Total fixed charges and preferred share dividends $ Ratio of earnings to fixed charges - x 1.3x 1.3x 1.1x Ratio of earnings to fixed charges and preferred share dividends - x 1.3x 1.3x 1.1x
